The opinion of the court was delivered by
Taft, J.
The defendant Lyford’s title to the property depends up'on the validity of the sale on the execution of Colby against the orator. Lyford was the officer who made the sale, and Senter bid off the property. Lyford wanted it, and Senter evidently did not. At the time it was bid off it was the expectation and tacit understanding of both Lyford and Senter that Lyford should have it and pay for it. It was in fact, although not in form, a sale to Lyford. As such, the orator, having in no way affirmed or consented to it, has the right to have it declared void. It is unnecessary to pass upon the other questions in the case.
The decree is affirmed, and cause remanded.